Dismissed and Memorandum Opinion filed March 29, 2007







Dismissed
and Memorandum Opinion filed March 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01122-CV
____________
 
BENJAMIN TAIT SUIRE, Appellant
 
V.
 
LYNDA SUIRE,
Appellee
 

 
On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2006-30946
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 18, 2006.  On March 16, 2007, the
parties filed a motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
29, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.